Case 3:20-mj-14016-ZNQ Document1 Filed 05/05/20 Page 1 of 4 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : CRIMINAL COMPLAINT
v. : Hon, Zahid N. Quraishi
JAMES M. MOBLEY : Mag. No. 20-14016

I, Anthony Fontana, the undersigned complainant being duly sworn, state
that the following is true and correct to the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that I am a Task Force Officer with the Federal Bureau of
Investigation and that this complaint is based on the following facts:

SEE ATTACHMENT B

s/Anthony Fontana

Anthony Fontana, Task Force Officer
Federal Bureau of Investigation

TFO Fontana attested to this Complaint
by telephone pursuant to F.R.C.P. 4.1(b)(2)(A)

o

May 5 _ 2020 at a! p.m. at District of New Jersey
Date County and State

HONORABLE ZAHID N. QURAISHI Wd ,

UNITED STATES MAGISTRATE JUDGE Signature of Judicial Officer
Case 3:20-mj-14016-ZNQ Document1 Filed 05/05/20 Page 2 of 4 PagelD: 2

ATTACHMENT A

COUNT ONE
(Possession of a Firearm by a Convicted Felon)

On or about February 8, 2020, in Burlington County, in the District of New
Jersey and elsewhere, the defendant,

JAMES M. MOBLEY,

knowing that he had previously been convicted in a court of at least one crime
punishable by a term of imprisonment exceeding one year, did knowingly
possess in and affecting commerce a firearm, namely a Glock 17, 9mm caliber
firearm, bearing serial number BEZK710, loaded with 10 rounds of 9mm caliber
ammunition, and the firearm was in and affecting commerce.

In violation of Title 18, United States Code, Section 922(g)(1).
Case 3:20-mj-14016-ZNQ Document1 Filed 05/05/20 Page 3 of 4 PagelD: 3

ATTACHMENT B

I, Anthony Fontana, am a Task Force Officer with the Federal Bureau of
Investigation. I am fully familiar with the facts set forth herein based on my own
investigation, my conversations with other law enforcement officers, and my
review of reports, documents, and photographs of the evidence. Where
statements of others are related herein, they are related in substance and part.
Because this complaint is being submitted for a limited purpose, I have not set
forth each and every fact that I know concerning this investigation. Where |
assert that an event took place on a particular date, I am asserting that it took
place on or about the date alleged.

1. On or about February 8, 2020 at approximately 6:49 p.m., law
enforcement responded to a 911 call regarding a black male wearing green pants,
later identified as defendant James Mobley (“MOBLEY”) and a female
(“Individual-1”) arguing in a parking lot of a bar/lounge located in or around
Burlington City, New Jersey (the “Bar’”).

2. Upon arrival, law enforcement officers observed MOBLEY across the
street from the Bar. Law enforcement officers, driving in marked police vehicles,
identified themselves and instructed MOBLEY not to run. Despite the officers’
verbal commands, MOBLEY ran and crouched behind a nearby vehicle.

3. The officers exited their marked vehicles and pursued MOBLEY on
foot. As one of the officers approached MOBLEY, she observed and heard a
handgun hit the ground within MOBLEY’s reach. An individual present in the
area (“Civilian-1”), observed MOBLEY toss the handgun and yelled, “firearm,
firearm!”

4. Law enforcement immediately apprehended MOBLEY and placed
him under arrest. Officers also recovered the handgun, a Glock 17, 9mm caliber
firearm, bearing serial number BEZK710, loaded with ten (10) rounds of 9mm
caliber ammunition (“Firearm and Ammunition”).

5. During searches incident to arrest, law enforcement recovered a
black firearm holster hidden inside MOBLEY’s waistband and an additional 9mm
caliber round of ammunition inside his pocket.

6, Law enforcement also obtained security video footage from the Bar
from the date and approximate time of the arrest. A review of the security video
footage captured MOBLEY arguing with a female and holding a black handgun
minutes before law enforcement’s arrival.

7. The Firearm and Ammunition were manufactured outside the State
of New Jersey and thus moved in, and affected interstate commerce prior to
February 8, 2020.
Case 3:20-mj-14016-ZNQ Document1 Filed 05/05/20 Page 4 of 4 PagelD: 4

8. On or about January 25, 2013, MOBLEY was convicted in the
Superior Court of New Jersey, Burlington County, of possession of a controlled
substance, in violation of N.J.S.A. § 2C:35-10A(1), a crime punishable by a term
of imprisonment exceeding one year, for which MOBLEY was sentenced to of a
term of imprisonment of five years.
